DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/01/2021 was entered and made of record.  Claims 2-7 have been amended.  Claims 1 and 9 have been cancelled.  Claims 2-8 remain pending.

Response to Arguments
Regarding to claim 9 rejected under 35 USC 112a, the rejection is withdrawn because of the cancellation of the claim
Regarding to claims 2-8 rejected under 35 USC 101, Applicant argued on page 6-7 “Independent 2 recites an oil tank measurement method that involves a number of mathematical operations, however the steps "positioning a laser measurement device at an opening of an oil tank scanning the oil tank to acquire point cloud data inside the oil tank using the laser measurement device and displaying a scanned image of an inside of the oil tank" have nothing to do with the identified abstract idea exceptions of mathematical concepts, amounting to significantly more than the judicial exception itself. The positioning of laser measurement device at the opening of the oil tank is to scan and obtain point cloud data of the inside of the oil tank. The scanned image is based on the generation of point cloud data using the laser measurement device (e.g. a laser scanner), which allows for the visualization of the geometry of an interior of the oil tank (emphasis added). The viewing of the scanned image allows the user to eliminate the noise, check integrity of the point cloud data, and perform the rotation and translation of the point cloud data [0051]-[0052]. This facilitates the ultimate measurement accuracy. Therefore, it is respectfully submitted that the claim reciting a judicial exception is not directed to the judicial exception because it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application.   The claimed method are directed to solving a technical problem described in the specification (see for example [0005]-[0006]), and integrates a practical application of the judicial exception for processing point cloud data with augmented ability to resolve pertinent data for the accurate measurement of the oil tank. Through an improved measurement technique, fewer resources are required while providing higher measurement accuracy for the oil tank [0040]. Applicant submits that claims 2-8 integrate subject matter into an inventive concept. As the MPEP explains, limitations that the courts have found to quality as "significantly more" when recited in a claim with a judicial exception include improvements to a technical field, adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application. See MPEP § 2106.05(A)”.
Applicant's arguments, with respect to rejections of claims 2-8 have been fully considered and are persuasive.  The rejections of claims 2-8 have been withdrawn.

Claim Objections
Claims 2-8 objected to because of the following informalities:
Claims 2.  Lines 10-11 – “the point cloud of the main body” should be changed to “the point cloud data of the main body”
Claim 2 – lines 27-28 – “a point cloud of the main body” should be changed to “the point cloud data of the main body”
Claim 3 to claim 8 – The oil tank measurement method based on the laser point cloud
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 2, Applicant recited “calculating a distance di' from the ending points of all the remaining normal vectors to the plane Φ2, and returning to the step S24 until the distance from the ending points of all the remaining normal vectors to the plane is less than ὠ1, wherein a fit plane Φj is obtained which has a unit normal vector nj”.  There is no step S24 in the claim 1.
Regarding to claims 3-8, these claims are also rejected under 35 USC 112b because the claims fail to remedy the deficiencies of the claim that they depend on.

Allowable Subject Matter
Claims 2-8 would be allowed if rewritten to overcome the rejections under 35 USC 112b.
The following is a statement of reason for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach the claimed invention having the following limitation, in combination with the remaining claimed limitation.
Regarding to claim 2, the prior art does not teach or suggest the claimed invention having “calculating a unit normal vector for each point in the point cloud of the main body, translating a starting point of a normal vector to the origin of coordinates and forming a unit sphere by an ending point of the normal vector; plane fitting ending points of all normal vectors to obtain a plane Φ1; calculating a distance di (i=1 ,2 ,...n) from the ending point of each normal vector to the plane Φ1; setting a threshold ol, deleting normal vectors over a threshold co distance if di>cl, and fitting ending points of the remaining normal vectors again to obtain a plane D2; calculating a distance di' from the ending points of all the remaining normal vectors to the plane D2, and returning to the step S24 until the distance from the ending points of all the remaining normal vectors to the plane is less than co, wherein a fit plane Φj is obtained which has a unit normal vector nj; and selecting one plane perpendicular to the unit normal vector nj, projecting the point cloud of the main body onto the plane, and fitting the obtained circle center, wherein the axis passes through the circle center and is in a same direction as the unit normal vector nj”, and a combination or other limitations thereof as recited in the claims.
Regarding to claim 3-8 the claims have been found allowable due to their dependencies to claim 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DACTHANG P NGO/Examiner, Art Unit 2864 

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862